DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-5, 9-11, 16-17, and 20 filed 5/4/22 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the ma--nner in which the invention was made.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	Claims 1-2, 4-5, 9-11, 16-17, and 20 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatterjee et al (2015/0031388) in view of Ives-Halperin et al (2016/0080943) and Humphrey et al (2007/0262134).
Re Claims 1, 16: Chatterjee discloses comprising:
transmitting, from a terminal via short-range radio transceiver device to a user mobile device, a first signal encoded with data identifying a device-type (see [0069] discloses signal received from merchant, [0017-0018] discloses mobile device, cellular tower signals, [0022] location of mobile device determined by GPS signals); 
receiving, at the terminal via the short-range radio transceiver device and at least one network interface device from the user mobile device (see [0079] discloses signal from merchant device); 
and presenting, on a display of the terminal, a user interface to facilitate user interaction with an account of the account identifier (see [0091] discloses graphical user interface); 
wherein the account data is retrieved and the user interface is presented only when a strength of the second signal meets a threshold signal strength indicating a device that transmitted the second signal is in close proximity to a terminal performing the method (see [0074-0075] discloses threshold distance and where signal strength is converted into measure of distance).
However, Chatterjee fails to disclose retrieving account data based on the account identifier, presenting the user interface including populating the user interface, the signal from the client device, the second signal encoded with data including an account identifier, and where the signals are transmitted and received by a short-range radio transceiver. Meanwhile, Ives-Halperin discloses:
retrieving account data based on the account identifier received from the user mobile device (see [0113, 0145] disclose account data); 
and wherein presenting the user interface includes populating the user interface with at least a portion of the retrieved account data to enable the user interaction with the account of the account identifier (see [0228] discloses account data for interface engine);
the signal from a client device (see [0241] in order to identify a particular location);
in response to the transmitted first signal, a second signal encoded with data including an account identifier (see [0252, 0255, 0263] discloses transmitting a second wireless signal including additional data such as location of user device, [0264] discloses another signal from client device to a remote server that includes the code an identification of a processing that has been performed, [0309] device identifier included in wireless signal 1519 to associate user device 1509 with user 1514 or user account, [0314] user device 1509 transmits wireless signal 1559 which may include device identifier 1509 where device identifier can query account data store for user account information, [0329] client device 180 may use device identifier included in wireless signal 1814 to associate user device 1809 with the user or user account in account data store 1819);
wherein the first signal and the second signal are transmitted and received, respectively, via a short-range radio transceiver device included within a terminal on which the method is performed (see [0249, 0252] discloses receiving and transmitting second signal).
From the teaching of Ives-Halperin, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Chatterjee’s geofencing with Ives-Halperin’s disclosure of account information and signals in order to “… facilitate whether access to resources is to be granted (see Ives-Halperin Abstract).”
However, Chatterjee and Ives-Halperin fail to disclose a self-service terminal and a bankcard reading device. Meanwhile, Humphrey discloses:
wherein the terminal is a self-service terminal on which a transaction associated with the account of the account identifier can be initiated (see [0008-0010] discloses self-service terminal with account identifier, [0020] discloses short range radio).
payment can be received via a bankcard reading device (see [0027] discloses magnetic stripe card 302, card reader 316).
From the teaching of Humphrey, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Chatterjee’s geofencing and Ives-Halperin’s disclosure of account information and signals with Humphrey’s disclosure of a self-service terminal and bankcard reading device in order “… as a payment instrument by reading account information… (see Humphrey Abstract).”
Re Claim 2: Chatterjee discloses wherein the user interface requests order input (see [0097] discloses input data).
Re Claim 4: However, Chatterjee fails to disclose the following. Meanwhile, Ives-Halperin discloses further comprising: and wherein the populating of the user interface with at least the portion of the retrieved account data includes a name of a holder of the account of the account identifier (see [0160] discloses a name). From the teaching of Ives-Halperin, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Chatterjee’s geofencing with Ives-Halperin’s disclosure of account info in order to “… facilitate whether access to resources is to be granted (see Ives-Halperin Abstract).”
Re Claim 5: However, Chatterjee fails to disclose the following. Meanwhile, Ives-Halperin discloses wherein the retrieved account data includes data representative of a transaction performed with regard to the account (see [0228] discloses account data for interface engine). From the teaching of Ives-Halperin, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Chatterjee’s geofencing with Ives-Halperin’s disclosure of account info in order to “… facilitate whether access to resources is to be granted (see Ives-Halperin Abstract).”
Re Claim 8: Chatterjee discloses wherein the terminal is a self-service terminal on which a transaction associated with the account of the account identifier can be initiated and payment can be received (see (see [0063] discloses user input, [0100] discloses input devices).
Re Claim 9: Chatterjee discloses wherein the second signal is transmitted by a mobile device (see [0063] discloses personal device emitting signals).
Re Claim 10: However, Chatterjee fails to disclose the following. Meanwhile, Ives-Halperin discloses wherein the user interface first requests account login input (see [0146] discloses account login information). From the teaching of Ives-Halperin, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Chatterjee’s geofencing with Ives-Halperin’s disclosure of login in order to “… facilitate whether access to resources is to be granted (see Ives-Halperin Abstract).”
Re Claim 11: Chatterjee discloses wherein the first signal and the second signal are transmitted and received, respectively, via a short-range radio transceiver device included within a terminal on which the method is performed, and the second signal is received via a network interface device of the terminal (see [0063] discloses personal device emitting signals).
Re Claim 17: Chatterjee discloses wherein the terminal is a tablet computing device (see [0017] discloses tablet computer).
Re Claim 20: However, Chatterjee and Ives-Halperin fail to disclose the following. Meanwhile, Humphrey discloses further comprising: wherein the terminal is a self-service terminal on which a transaction associated with the account of the account identifier can be initiated and payment can be received via the at least one bankcard input device (see [0008-0010] discloses self-service terminal with account identifier, [0020] discloses short range radio, see [0027] discloses magnetic stripe card 302, card reader 316). From the teaching of Humphrey, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Chatterjee’s geofencing and Ives-Halperin’s disclosure of account information and signals with Humphrey’s disclosure of a self-service terminal and bankcard reading device in order “… as a payment instrument by reading account information… (see Humphrey Abstract).”
Response to Arguments
7.	Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive. The applicant argues that the following is not disclosed: “receiving, at the terminal via the short-range radio transceiver device and at least one network interface device from the user mobile device in response to the transmitted first signal, a second signal encoded with data including an account identifier.” However, the Examiner respectfully disagrees. 
In [0309] of Ives-Halperin, it discloses a device identifier included in wireless signal 1519 to associate user device 1509 with user 1514 or user account. Then again, in [0314] of Ives-Halperin, it discloses a user device 1509 that transmits a wireless signal 1559, which may include device identifier 1509, where the device identifier can query account data store for user account information. Lastly, in [0329] of Ives-Halperin, it discloses that the client device 180 may use the device identifier included in wireless signal 1814 to associate user device 1809 with the user or user account in account data store 1819.
In [0005-0008], the Ives-Halperin reference clearly teaches receiving a first signal and transmitting a second signal. In [0264] of Ives-Halperin, it discloses another signal from a client device to a remote server that includes the code an identification of a processing that has been performed, where the identification of a processing could include an account identifier. In [0252, 0255, 0263] of Ives-Halperin, it discloses that the second signal can include additional data, such as the location of the user device as well as an indicator of a requested type of access, more examples of account identifiers. It also discloses a characteristic of the user device which could be an account identifier. In particular, in [0252], Ives-Halperin discloses a second signal generated by the electronic client device.  Furthermore, in [0063] of Chatterjee, it discloses short-range radio signals from a personal user device to other devices. It also discloses directly communication information including a user identifier, which also could include an account identifier.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: De Bruin (A Wallet-Less Mobile Payment System Using near Field Communication (NFC), NPL) is found to be the most pertinent NPL prior art. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687 

                                                                                                                                                                                                   /ALLISON G WOOD/Primary Examiner, Art Unit 3625